DETAILED ACTION
This office action is responsive to the amendment filed February 22, 2021. By that amendment, claims 1, 2, 6 and 18 were amended; and claims 12-17 were canceled. Claims 1-11 and 18-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the rejection of claims 1-5 under 35 USC 102(a)(1) in view of Klenk, filed February 22, 2021, in combination with amendments, thereto, have been fully considered and are persuasive. The rejection of claims 1-5 under 35 USC 102(a)(1) has been withdrawn. 
The amendments to claims 1 and 18 were argued to overcome the outstanding rejections under 35 USC 112(b). Examiner agrees that the rejections were overcome. 
The amendment to claim 18 amended scope of the claim and necessitated further search and consideration. Therefore, it is appropriate to apply a new prior-art rejection at this time while making this office action final. 
Allowable Subject Matter
Claim 1 is considered to contain allowable subject matter. The preamble of a claim, while generally not given significant patentable weight, is understood to affect the structure and intended use of the structure claimed: The claim must be read and understood in its entirety. (MPEP 2111.02)  The preamble of claim 1 requires a “cardioprotective patch,” which patch is modified by the particularly claimed 
It is also this examiner’s position that prior art which is used for cutting a cast cannot be relied upon as providing obviousness rationale for modifying a prior art cardioprotective patch in order to permit that patch to be used for guiding the cutting of a patient’s sternum. The cardioprotective patch has particular structure, material, and intended use which the prior art cast does not have, and an intended use which the prior art cast cannot accomplish. One seeking to modify a cardioprotective patch would not have looked to casts in order to modify the patch.  
The instant application provides teaching equating cast cutting and use of cardioprotective patches in cutting a sternum. Various embodiments (e.g. figs. 13 and 14 and associated teachings) are provided that show that these are similar endeavors. However, such understanding of these being similar endeavors is not noted elsewhere in the prior art. Use of this “similar endeavor” argument in attempt to provide rationale to modify cardioprotective patches with cast cutting techniques would be use of impermissible hindsight by the examiner. 
In absence of art which has demonstrated cardioprotective patches (of the particular claimed structures) including cutting guides (in the particular claimed 
Allowable Subject Matter
Claims 1-11 are allowed. Correction of the objected to minor matters is required. 
Claim Objections
Claim 6 is objected to because of the following informalities:  at line 2, “,4” should read “4,”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: at line 3, “operative connected” should read “operatively connected”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 teaches at line 3 the tubular member being “attached to the flexible material”. At lines 4-5, the claim teaches a plurality of support members extending from the tubular member and attached to the flexible material. Examiner is unclear if this is a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driver (US 4,041,941).
Regarding claim 18, Driver teaches a medical device as at figs. 1, 5, and 6. The device includes
a flexible material 13 (col. 3, lines 36-40); 
a tubular member 39 attached to the flexible material 13 (including tube 41 as in fig. 6); 
a plurality of support members (portions about slits 53) extending outwardly from the tubular member 39 as in fig. 5 and attached to the flexible material 13; 
a securing member 45 extending though the tubular member 39 (41), the securing member 45 comprising a hollow tube (45 is referred to as a conduit; discussed receiving the saw therethrough col. 4, lines 28-30); and 
a saw guide 17 insertable into the securing member 45, wherein the saw guide 17 is adapted to guide a saw 15 along the length of the securing member 45.
Regarding claim 19, the saw guide 17 is in the form of an elongate rod as in fig. 1. 
Regarding claim 20, the saw guide 17 is attached to a saw blade 21. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799